02/11/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0436

                                   DA 21–0436

THE ESTATE OF CHARLOTTE MANDICH, via Susan G. Mathews, its Personal
Representative
      Plaintiff/Appellee,
      v.
MARK AND KATHLEEN FRENCH,
      Defendants/Appellants.

                                    ORDER


      Upon consideration of Appellee’s Rule 25 motion to substitute the Estate of

Charlotte Mandich, via Susan G. Mathews, its Personal Representative, as the

Appellee, the motion is granted.

      The caption of this case shall be amended as shown above.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                          February 11 2022